MAINE SUPREME JUDICIAL COURT                                                       Reporter of Decisions
Decision: 2015 ME 90
Docket:   Pen-14-539
Argued:   June 16, 2015
Decided:  July 23, 2015

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and JABAR, JJ.



                                       STATE OF MAINE

                                                   v.

                                                 G.F.
PER CURIAM

         [¶1] G.F., a youth who was born in 2000, appeals from a judgment entered

by the Superior Court (Penobscot County, Anderson, J.) affirming a judgment of

the District Court (Bangor, Jordan, J.) adjudicating G.F. to have committed an

assault (Class D), 17-A M.R.S. § 207(1)(A) (2014),1 and committing G.F., who

was then thirteen years old, to the Department of Corrections Mountain View

Youth Development Center for an indeterminate period up to age seventeen.2 G.F.

argues that the disposition is disproportionate to the assault adjudication and not

rationally related to the purposes of the Maine Juvenile Code. Because we lack

jurisdiction, we dismiss the appeal.



   1
     G.F. simultaneously pleaded guilty to a separate assault (Class D), 17-A M.R.S. § 207(1)(A) (2014),
though the two matters were not consolidated.
   2
     This appeal has not been expedited. The District Court adjudicated G.F.’s guilt after a trial in May
2013. The order of disposition was entered on July 2, 2013, and G.F. timely appealed to the Superior
Court. The Superior Court entered the judgment that is now on appeal on December 12, 2014.
                                                                                    2

      [¶2] The applicable statute authorizes an appeal to the Superior Court from

both the juvenile adjudication and the disposition. 15 M.R.S. § 3402(1)(A), (B)

(2014). The juvenile then has the right to appeal to the Law Court from a Superior

Court’s judgment entered with respect to a juvenile adjudication but not with

respect to the disposition. 15 M.R.S. §§ 3402(1)(A), 3407(2)(A) (2014); State v.

Flint H., 544 A.2d 739, 741 (Me. 1988).

      [¶3] The Maine Legislature has recently enacted amendments to the Maine

Juvenile Code that will eliminate that dichotomy and authorize direct appeals to us

from both adjudications and dispositions in juvenile matters. See P.L. 2015, ch.

100, §§ 3, 6 (effective “90 days after the recess” of the First Regular Session of the

127th Legislature pursuant to Me. Const. art. IV, pt. 3, § 16) (to be codified at 15

M.R.S. § 3402). G.F. does not argue that the changes in statute, which are not yet

in effect, apply to this proceeding.

      [¶4] Thus, G.F. attempts to challenge the disposition entered by the District

Court, affirmed in the Superior Court, even though the statutes do not authorize us

to review a disposition.      Neither the factual and procedural record of the

proceedings nor the disposition ultimately imposed provides a basis for Law Court

jurisdiction over this appeal, which challenges only the disposition. See State v.

Gleason, 404 A.2d 573, 585-87 (Me. 1979). Accordingly, we lack jurisdiction and

must dismiss the appeal.
3

        The entry is:

                           Appeal dismissed.



On the briefs:

        Jamesa J. Drake, Esq., Drake Law, LLC, Auburn, for appellant
        G.F.

        R. Christopher Almy, District Attorney, and Susan J. Pope,
        Asst. Dist. Atty., Prosecutorial District V, Bangor, for appellee
        State of Maine


At oral argument:

        Jamesa J. Drake, Esq., for appellant G.F.

        Susan J. Pope, Asst. Dist. Atty., for appellee State of Maine



Penobscot County Superior Court docket number AR-2013-02
FOR CLERK REFERENCE ONLY